DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are pending in this application.  Claims 15-25 are withdrawn. Claims 1-14 are currently under examination.   

Priority
This is US Application No. 16/704,287 filed on 12/05/2019 and claims benefit of US Provisional Application No. 62/775,422 filed on 12/05/2018.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-14) in the reply filed on 07/15/2022 is acknowledged.  Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022. Thus, claims 1-14 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/09/2020 has been considered.

Claim Objections
Claims 2-9 and 13 are objected to because of the following informalities: In claim 2, change the incorrect recitation “the composition” to “the liquid composition”. In claims 3 and 4, change the incorrect recitation “at 1%” (line 2) to “with 1%”. In claims 5 and 6, change the incorrect recitation “the composition” (line 2 of claim 5; lines 2 and 3) to “the container”. In claim 7, insert the missing phrase “by weight of the container” immediately after the recitation “dioxide” (line 2). In claims 8 and 9, change the incorrect recitation “the composition” (line 1 of claims 8 and 9) to “the liquid composition”; and replace the incorrect recitation “weight of melatonin” (line 2 of claims 8 and 9) with “weight of initial melatonin”. In claim 13, change the incorrect recitation “the composition” to “the liquid composition”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: It is not clear what the initial composition is for obtaining the let down ratio of about 2%. Applicant is advised to insert the phrase “from masterbatch” immediately after the recitation “about 2%” (line 2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The “SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES” (https://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf) and “The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A to determine whether it is directed to any judicial exception. The claims 1-14 recite a product comprising: (a) a container comprising: (i) a polyester (for example, natural cutin or pectin); and (ii) a colorant composition comprising: a first anthraquinone dye, a second anthraquinone dye, and titanium dioxide; and (b) a liquid (or an aqueous) composition comprising melatonin, which are products of nature. This judicial exception is not integrated into a practical application because there is no indication that mixing them in the recited amounts (i.e., about 98.94% to about 99.61 % of the polyester, about 0.14% to about 0.30% by weight of the first anthraquinone, about 0.05% to about 0.08% by weight of the second anthraquinone, and/or about 0.20% to about 0.48% titanium dioxide) changes the structure, function, or other properties of the cutin (or pectin), the first anthraquinone, the second anthraquinone, titanium dioxide, or melatonin in any marked way. Instead, the cutin (or pectin), the first anthraquinone, the second anthraquinone, titanium dioxide, or melatonin retains its naturally occurring structure and properties (e.g., polyester structure of cutin (or pectin) or colors of anthraquinones and titanium dioxide). Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, each component (the cutin (or pectin), the first anthraquinone, the second anthraquinone, titanium dioxide, or melatonin) is a “product of nature” exception, and the claim is directed to at least one exception (Step 2A: YES). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, mixing of the cutin (or pectin), the first anthraquinone, the second anthraquinone, titanium dioxide, or melatonin was well-understood, routine and conventional in the field, as evidenced by Heredia-Guerrero et al. (Journal of Experimental Botany, Vol. 68, No. 19 pp. 5401–5410, 2017) who disclosed that there is increasing interest in the production of plant cuticle-like materials with similar properties to standard plastics for food packaging. Edible films are made from inexpensive and renewable resources such as blend of tomato cutin and citrus pectin and the composite is intended for use as a short-term packaging material. The usage of tomato cutin as a lacquer to coat the internal part of food metal packaging has been explored (page 5402, right col., para. 2; page 5407, left col., para. 1; right col., para. 2); and the references under the 103 rejection below. The recitation of specific amounts of polyester, the first anthraquinone, the second anthraquinone, or titanium dioxide; bottle; thickness of container wall; or additional botanical blend, does not affect this analysis, because they were also well-understood, routine and conventional in view of recited references. Thus, the mixing of the cutin (or pectin), the first anthraquinone, the second anthraquinone, titanium dioxide, or melatonin, when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “product of nature” by itself (Step 2B: NO). The claim does not qualify as eligible subject matter.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 2006/0035924, published on February 16, 2006, hereinafter referred to as Schmid ‘924) in view of Vernon et al. (US 2012/0165422, published on June 28, 2012, hereinafter referred to as Vernon ‘422).
With regard to structural limitations “a product comprising: (a) a container comprising: (i) a polyester (or about 98.94% to about 99.61 % by weight); and (ii) a colorant composition comprising: a first anthraquinone dye (or about 0.14% to about 0.30% by weight), a second anthraquinone dye (or about 0.05% to about 0.08% by weight), and titanium dioxide (or about 0.20% to about 0.48% by weight); and (b) a liquid (or an aqueous) composition comprising melatonin (or further comprising a botanical blend” (claims 1, 2, 5-7, and 13):
Schmid ‘924 disclosed a disposable container for a medicament or cosmetic agent for topical application, containing a single dose of melatonin or of a melatonin derivative. The medicament or cosmetic agent is preferably present as a liquid formulation. The therapeutic or cosmetic agent also contains one or more further active substances such as vitamin A, vitamin A acid or other vitamin A derivatives, biotin and/or gingko biloba. Examples of particularly suitable plastics for making the container are polyethylene, polyvinyl chloride, polystyrene, polypropylene, polycycloolefins or mixtures or copolymers thereof. The disposable container can be non-transparent, colorless or colored. Any desired dyes can for example be added to the plastic in order to obtain a colored container. A non-transparent container is preferred for use if the agent contains light-sensitive substances (pages 4/6 to 5/6, [0003, 0007, 0009, 0016, and 0017].  A preferred bag comprises, for example, an aluminum-containing laminated foil which additionally includes polyethylene, polyester and/or paper. A package, in particular a lightproof package, permits storage over a fairly long period of time without loss of efficacy of the agent (page 5/6, [0022 and 0023]).
Schmid ‘924 did not explicitly disclose the limitations “(i) a polyester (or about 98.94% to about 99.61 % by weight); and (ii) a first anthraquinone dye (or about 0.14% to about 0.30% by weight), a second anthraquinone dye (or about 0.05% to about 0.08% by weight), and titanium dioxide (or about 0.20% to about 0.48% by weight)”, and “the container is formed by blow molding; is a bottle; has a body wall with a thickness of from about 0.1 mm to about 10 mm; or comprises the colorant composition at a let down ratio (LDR) of about 2% from masterbatch”, required by claims 1, 5-7, 10-12, and 14.
Vernon ‘422 disclosed that metallic colorants can be supplied in the form of concentrates formulated to give a brushed-metal look to thermoplastic parts. These concentrates (also called "masterbatches"), upon blending into the thermoplastic resin, allow the plastic article to duplicate the look of brushed metals. A typical dilution or "letdown" ratio for a metallic colorant concentrate ranges from about 100:1 to about 10:1 and preferably about 25:1 (4%), which varies with the desired effect. The polyester article is produced by stretch blow molding. The plastic article comprises (a) a matrix of polyester and (b) polymethylpentene dispersed throughout the matrix, and (c) at least one nonmetallic, non-pearlescent colorant dispersed throughout the matrix (pages 11/22 to 12/22, [0008, 0012, and 0015]). Table 5 shows the formulations of the plastic article (Keyplast Blue KR: one anthraquinone):
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Table 2 shows 14 commercially available dyes, including 2 blue, 2 green, 1 red, and 3 violet anthraquinone dyes. Table 3 shows the acceptable, desirable and preferred weight percents of ingredients for color concentrates: 
    PNG
    media_image2.png
    200
    376
    media_image2.png
    Greyscale
. A particular applicability of plastic articles is for personal care or hygiene product containers, such as shampoo bottles, lotion containers (page 15/22, [0084]; page 13/22, [0052]; page 14/22, [0068 and 0072]). To prepare Examples 3-11 and Comparative Examples B-J, a percentage of each concentrate was let down into PET by introducing the concentrate into the feeder and the dried PET into a separate feeder of an Aoki stretch blow molding machine to make blow molded bottles having shape of a cylinder with its upper end curving to a screw cap formation. All bottles were 6.25 inches (158.75 mm) in length with (a) the smallest bottle having an outside diameter of about 1.1 inches (27 .94 mm) and a 0.05 inch (1.27 mm) average wall thickness (b) the medium bottle having an outside diameter of about 1.95 inches (49.53 mm) with a 0.16 inch (4.06 mm) average wall thickness, and ( c) the largest bottle having an outside diameter of about 2.75 inches (69.85 mm) with a 0.12 inch (3.05 mm) average wall thickness. A lustrous gray metallic simulation was achieved with percent visible light transmission ranging from 46% to 1.8%. The relative opacity (21.2% transmission for Comparative Example E vs. 7 .4% transmission for Example 6. A person having ordinary skill in the art can use to data from Tables 6-9 and the charts of FIGS. 1-9 to make plastic articles of various thicknesses using a constant colorant concentration, plastic articles of constant thickness using various stresses or various colorant concentrations (page 16/22, [0086]; page 20/22, [0117 and 0120-0122]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic colored container as taught by Schmid ‘924 with lustrous gray metallic bottle in view of Vernon ‘422 to protect melatonin from light exposure. One would have been motivated to do so because (a) Schmid ‘924 teaches that any desired dyes can be added to the plastic in order to obtain a colored container. A non-transparent container is preferred for use if the agent contains light-sensitive substances, and (b) Vernon ‘422 teaches that a lustrous gray metallic bottle was achieved with percent visible light transmission ranging from 46% to 1.8%. Metallic colorants can be formulated to give a brushed-metal look to thermoplastic parts, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic colored container as taught by Schmid ‘924 with lustrous gray metallic bottle in view of Vernon ‘422 to protect melatonin from light exposure, one would achieve Applicant’s claims 1-14. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The product of Schmid ‘924 in view of Vernon ‘422 meets all structural limitation of claimed product and would carry the same properties, including “the container absorbs, reflects, and blocks light in the range of about 190 nm to about 750 nm (or about 450 nm to about 650 nm) with 1 % or less light transmission at a container thickness of 0.5 mm” and “a percent loss of melatonin of about 30% (or about 15%) or less, by weight of initial melatonin, after 100 days of exposure to factory or indoor light levels”, required by claims 3, 4, 8, and 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 17/299,701 (Vernon, the claim set of 06/03/2021) in view of Schmid (US 2006/0035924, published on February 16, 2006) and Vernon et al. (US 2012/0165422, published on June 28, 2012. Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘701 claims “A composition for protection of light-sensitive therapeutics within a plastic vessel, comprising: (a) polyester; (b) a first anthraquinone dye; (c) a second anthraquinone dye absorbing visible light above 650 nm in an amount of at least 0.04 weight percent of the composition; and (d) titanium dioxide; wherein light-sensitive therapeutics absorb UV-Vis light in the range of 190nm - 750nm and wherein the combination of the first anthraquinone dye, the second anthraquinone dye, and the titanium dioxide absorbs, reflects, and blocks UV-Vis light in the range of 190nm - 750nm at 1 % or less UV-Vis light transmission at a composition thickness of 0.5 mm” (claim 1), and “wherein the composition is a compound having weight percent ranges of ingredients of the composition as follows: Polyester Resin -- 98.94-99.61; First Anthraquinone Dye -- 0.14-0.30; Second Anthraquinone Dye -- 0.05-0.08; Titanium Dioxide -- 0.20-0.48; Optional Additives -- 0.00-0.20” (claim 7), reading on claims 1 and 3-7 of this Application.
Appl ‘701 did not claim “a liquid (or an aqueous) composition comprising melatonin”, “blow molding”, “bottle”, “a thickness of from about 0.1 mm to about 10 mm”, “further comprises a botanical blend”, and “the colorant composition at a let down ratio (LDR) of about 2% from masterbatch”, required by claims 1, 2, 10-12, and 14.
Schmid disclosed a disposable container for a medicament or cosmetic agent for topical application, containing a single dose of melatonin or of a melatonin derivative. The medicament or cosmetic agent is preferably present as a liquid formulation. The therapeutic or cosmetic agent also contains one or more further active substances such as vitamin A, vitamin A acid or other vitamin A derivatives, biotin and/or gingko biloba. Examples of particularly suitable plastics for making the container are polyethylene, polyvinyl chloride, polystyrene, polypropylene, polycycloolefins or mixtures or copolymers thereof. The disposable container can be non-transparent, colorless or colored. Any desired dyes can for example be added to the plastic in order to obtain a colored container. A non-transparent container is preferred for use if the agent contains light-sensitive substances (pages 4/6 to 5/6, [0003, 0007, 0009, 0016, and 0017].  A preferred bag comprises, for example, an aluminum-containing laminated foil which additionally includes polyethylene, polyester and/or paper. A package, in particular a lightproof package, permits storage over a fairly long period of time without loss of efficacy of the agent (page 5/6, [0022 and 0023]).
Vernon et al. disclosed that metallic colorants can be supplied in the form of concentrates formulated to give a brushed-metal look to thermoplastic parts. These concentrates (also called "masterbatches"), upon blending into the thermoplastic resin, allow the plastic article to duplicate the look of brushed metals. A typical dilution or "letdown" ratio for a metallic colorant concentrate ranges from about 100:1 to about 10:1 and preferably about 25:1 (4%), which varies with the desired effect. The polyester article is produced by stretch blow molding. The plastic article comprises (a) a matrix of polyester and (b) polymethylpentene dispersed throughout the matrix, and (c) at least one nonmetallic, non-pearlescent colorant dispersed throughout the matrix (pages 11/22 to 12/22, [0008, 0012, and 0015]). Table 5 shows the formulations of the plastic article (Keyplast Blue KR: one anthraquinone):
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Table 2 shows 14 commercially available dyes, including 2 blue, 2 green, 1 red, and 3 violet anthraquinone dyes. Table 3 shows the acceptable, desirable and preferred weight percents of ingredients for color concentrates: 
    PNG
    media_image2.png
    200
    376
    media_image2.png
    Greyscale
. A particular applicability of plastic articles is for personal care or hygiene product containers, such as shampoo bottles, lotion containers (page 15/22, [0084]; page 13/22, [0052]; page 14/22, [0068 and 0072]). To prepare Examples 3-11 and Comparative Examples B-J, a percentage of each concentrate was let down into PET by introducing the concentrate into the feeder and the dried PET into a separate feeder of an Aoki stretch blow molding machine to make blow molded bottles having shape of a cylinder with its upper end curving to a screw cap formation. All bottles were 6.25 inches (158.75 mm) in length with (a) the smallest bottle having an outside diameter of about 1.1 inches (27 .94 mm) and a 0.05 inch (1.27 mm) average wall thickness (b) the medium bottle having an outside diameter of about 1.95 inches (49.53 mm) with a 0.16 inch (4.06 mm) average wall thickness, and ( c) the largest bottle having an outside diameter of about 2.75 inches (69.85 mm) with a 0.12 inch (3.05 mm) average wall thickness. A lustrous gray metallic simulation was achieved with percent visible light transmission ranging from 46% to 1.8%. The relative opacity (21.2% transmission for Comparative Example E vs. 7 .4% transmission for Example 6. A person having ordinary skill in the art can use to data from Tables 6-9 and the charts of FIGS. 1-9 to make plastic articles of various thicknesses using a constant colorant concentration, plastic articles of constant thickness using various stresses or various colorant concentrations (page 16/22, [0086]; page 20/22, [0117 and 0120-0122]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the claimed composition for protection of light-sensitive therapeutics within a plastic vessel by Appl ‘701 with a liquid composition of melatonin in view of Schmid and a lustrous gray metallic bottle in view of Vernon ‘422 to arrive claims 1-14 of this Application. The product of Appl ‘701 in view of Schmid and Vernon et al. meets all structural limitation of claimed product and would carry the same properties, including “the container absorbs, reflects, and blocks light in the range of about 190 nm to about 750 nm (or about 450 nm to about 650 nm) with 1 % or less light transmission at a container thickness of 0.5 mm” and “a percent loss of melatonin of about 30% (or about 15%) or less, by weight of initial melatonin, after 100 days of exposure to factory or indoor light levels”, required by claims 3, 4, 8, and 9. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623